DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 08/13/2020 amending the related application paragraph of the specification is acknowledged.
Status of Claims
This is the first action on the merits. 
Claims 1-23 are pending in the application and are provided to be examined upon their merits.

Examiner’s Comments
Intended Use- MPEP 2103 IC
Claim 23 recites, “a computer program product…being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: providing…; measuring….”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”

Not Positively Recited
Claims 1, 12 and 23 recites, “wherein at least a first wider portion of the psychometric graphic object is labeled with a first keyword …”
“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Functional Language-MPEP 2114
Claim 12 recites, “…a personal user management module configured to…;…a psychological traits evaluation module configured to…”
“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”

Non-Functional Descriptive Material- MPEP 2111.05 I-III
Claims 1, 12 and 23 recite, “wherein at least a first wider portion of the psychometric graphic object is labeled with a first keyword…wherein at least a second wider portion… is labeled with a second keyword related to a psychological trait.”
Claims 3 and 14 recites, “wherein the psychological trait comprises a personality trait.
Claim 4 and 15 recites, “wherein personality trait comprises a Big Five personality trait.
“where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections- 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “providing a psychometric graphical object to the user by a personalized management module…” the claim is broader than the specification. The claim is silent as to the structure that performs the act of providing the psychometric graphic object to the user. According to the specification, para [0036], “Figure 1 is a block diagram illustrating an embodiment of a personalized user  interaction system 106 for personalizing the interactions with a borrower or potential borrower. Personalized user interaction system 106 includes a personalized user management module 108, a psychological traits evaluation module 110, a credit risk evaluation module 112, and one or more databases for storing psychological traits evaluation and credit risk evaluation data collected by psychological traits evaluation module 110 and credit risk evaluation module, respectively. A plurality of user devices 102 may connect to personalized user interaction system 106 via a network 104. Network 104 may be any combination of public or private networks, including intranets, local-area networks (LANs), wide-area networks (WANs), and the Internet. User devices 102 may include desktop computers, laptops, tablets, smartphones or other computing devices used by potential borrowers or borrowers communicating with personalized user interaction system 106. When a user device 102 is connected to personalized user interaction system 106, a graphical interface may be provided by the system such that the user may browse through different pages, log into an account, or interact with the system in different ways.  [0037]       Figure 2 is a flowchart illustrating an embodiment of a process 200 for personalizing the interactions with a user who is seeking to obtain a loan or credit or who currently has a loan or credit that is managed or monitored by the system. In some embodiments, process 200 is performed by the various modules of personalized user interaction system 106 as shown in Figure 1. [0038], “With continued reference to Figure 1 and Figure 2, at 202, personalized user management module 108 presents a plurality of psychometric graphical objects to a user that is using a user device 102 to connect to personalized user interaction system 106. The psychometric graphical objects may include icons, images, graphs, plots, pie-charts, lines, and the like.” Therefore the operation of “providing” is performed by the personalized user interactive system (106)(Fig. 1) to  a user devices (102) via a network (104) when the user device is connected to the user interactive system (106). This limitation is a sweeping generalization which would entitle the applicant to more that what the applicant has possession over.
Claim 12 and 23 are similarly rejected for the same reason.
Dependent Claims 2-11 and 13-23 inherent the same deficiency and are rejected for the same reason.
“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid
Claim 12 is indefinite because it is a hybrid claim. See MPEP 2173.05(p) II. In particular, the claims are directed to neither a process or machine, but rather embrace or overlap two different statutory classes of invention. 
Evidence to support a position that claim 12 is drawn to a system includes the recitation of “a system for obtaining psychometric information about a user…”. On the other hand, evidence to support a position that the claims are drawn to a process is wherein claim 12 recites, “…wherein …a first wider portion of the psychometric graphical object is labeled…, and wherein …a second wider portion of the psychometric graphical object is labeled…”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 12 to be drawn to either a product or process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed to software per se. For example, claim 12 discloses obtaining psychometric information about a user, comprising: a personalized user management module that provides a psychometric graphical object to the user; and a psychological traits evaluation module which measures user interaction with the psychometric graphical object. A module under the broadest reasonable interpretation may consist of instructions or a software subroutine within a program. The broadest reasonable interpretation of “a system” may be [1] a set of principles of procedures according to which something is done (i.e., software) or [2] a set of parts working together as parts of a mechanism or interconnected network (i.e., hardware). Thus the claims may be considered software per se.


Claim Rejections- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 12-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al (US 7,249,263).
As per method claims 1,  12 and 23, Chaudhari discloses system(10)(Fig. 1) claim 12 and computer product claim 23, obtaining psychometric information about a user (abstract), comprising: providing a psychometric graphical object to the user by a personalized user management module (1:67-2:5; 2:59-63); and measuring user interaction with the psychometric graphical object by a psychological traits evaluation module (2:63-67; 3:1-13); and 
Chaudhari discloses using psychological personality testing (4:2-10), However, Chaudhari fails to disclose wherein at least a first wider portion of the psychometric graphical object is labeled with a first keyword related to a psychological trait, and wherein at least a second wider portion of the psychometric graphical object is labeled with a second keyword related to the psychological trait. However, this feature does not provide patentable weight because it is non-function descriptive material wherein the first labeled keyword and second labeled keywork merely conveys a message of psychological traits associated with human behavior and merely provide meaning to the human reader independent of the computer system which merely stores the information to be conveyed to the human reader. Thus labeling of parts without providing some function than to merely convey psychological trait information to the human reader does not provide patentable weight. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).
As per claims 2 and 13, discloses wherein the first keyword and the second keyword each describes the psychological trait, and wherein the first keyword and the second keyword are dissimilar to each other. See reasoning presented for claim 1.
As per claims 3 and 14, discloses wherein the psychological trait comprises a personality trait. Has limited or no patentable weight. See MPEP 2111.05 I-III
As per claims 4 and 15, discloses wherein the personality trait comprises a Big Five personality trait. Has limited or no patentable weight. See MPEP 2111.05 I-III


Claim(s) 5-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al (US 7,249,263) in view of MPEP 2144.04 (I) and (IV)(A)(B) 
As per claims 5-7 and 16-18, Chauhari fails to  disclose wherein the psychometric graphical object further includes a narrower portion that is between the first wider portion and the second wider portion. These features are aesthetic design choices and/or changes in size or proportion-see MPEP 2144.04 (I) and (IV)(A)(B).  It would have been obvious before the effect filing date of the invention for  Chaudhari to have employed such features having no unexpected results from the measure of personality traits of the user. Moreover courts have recognized that changes in aesthetic design and changes in size and are patent ineligible when such choice and or changes are not sufficient to patently distinguish over the prior art or a person of ordinary skill in the art would have found such changes obvious absent evidence that the particular configuration was significant.
As per claims 8 and 19 , Chauhari fails to disclose wherein the psychometric graphical object comprises a hourglass shape, and wherein the first wider portion of the psychometric graphical object comprises a first base of the hourglass shape, and wherein the second wider portion of the psychometric graphical object comprises a second base of the hourglass shape. These features are changes in size or proportion-see MPEP 2144.04 (I) and (IV)(A)(B).  It would have been obvious before the effect filing date of Chaudhari to have employed such features having no unexpected results from the measure of personality traits of the user.
As per claims 9 and 20,  wherein the psychometric graphical object comprises a shape that is symmetrical along the x-axis and the y-axis. See the same reasoning for claims 8 and 19.


Claims 10-11 and 21-22 are objected to as being dependent upon a rejected base claim, but may be allowable if claims can rewritten in independent form and overcome 35 U.S.C. 112 and 35 U.S.C. 101 issues including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692